UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                       MAY 8 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: AVERY ARMANI,                            No.    17-70244
______________________________
                                                D.C. No.
AVERY ARMANI,                                   2:13-cv-07058-RSWL-RZ

                Petitioner,
                                                ORDER*
 v.

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF
CALIFORNIA, LOS ANGELES,

                Respondent,

NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY,

                Real Party in Interest.

                       Petition for Writ of Mandamus to the
                        United States District Court for the
                           Central District of California

                               Submitted April 7, 2017**
                               San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: D.W. NELSON and PAEZ, Circuit Judges, and BUCKLO,*** District
Judge.

      The petition for a writ of mandamus is granted. We vacate the district

court’s January 26, 2017 order and direct the district court to enter judgment for

the petitioner awarding him payment of his long-term disability benefits, interest,

attorney fees, and costs, and reinstatement of the long-term disability policy.

      The Clerk shall serve this order on the district court.

      PETITION GRANTED.




      ***
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.

                                          2